 In the Matter of AMERICAN FRANCE LINE,et al. andINTERNATIONALSEAMEN'S UNION OF AMERICACase No. R-157SUPPLEMENTAL DECISIONANDAMENDMENTS TO CERTIFICATIONS OFREPRESENTATIVES 'May 05, 1938Pursuant to petitions filed and hearings held, the National LaborRelations Board, herein called the Board, on July 16 and September17, 1937, respectively, issued a Decision and Direction of Elections 1and a Supplemental Decision and Direction of Elections 2 in the above-named case, directing that elections by secret ballot be held among theunlicensed personnel, with certain exceptions, employed by 60 namedsteamship companies.The labor organization which had filed the petitions in this case,and which was one of the organizations whose name was directed tobe placed on the ballots, was International Seamen's Union of Amer-ica, herein called I. S. U., affiliated with the American Federation ofLabor.On September 8, 1937, I. S. U. petitioned the Board for afurther hearing and for a stay of the elections pending such furtherhearing.The petition alleged that a reorganization of I. S. U. wasthen under way, that such, reorganization involved a possible changein the name of I. S. U., and that the elections should be postponeduntil such reorganization was perfected.After oral argument, theBoard, on September 11, 1937, issued a Decision on the motion.3 Inthe Decision, the Board granted I. S. U. a period of 1 week in whichto notify the Board of the name to be substituted for I. S. U. on theballots, and further stated that if such notification was not receivedby the Board within the designated period, the phrase "InternationalSeamen's Union of America, or its successor, affiliated with the Ameri-can Federation of Labor" should be used on the ballots in place of the13N L. R. B. 64.23N L R B.80.33N L R B.76106791-38-vol v11-29439 440NATIONAL LABOR RELATIONS BOARDname "International Seamen's Union of America."No notificationhaving been received from I. S. U. within the specified period, thephrase "International Seamen's Union of America, or its successor,affiliatedwith the American Federation of Labor" has been used onthe ballots in the elections which have been held. In addition, in thosecompanies in which I. S. U. has been selected as collective bargainingrepresentative by a majority of the employees as a result of the elec-tions which have been held, the Board has certified "InternationalSeamen's Union of America, or its successor, affiliated with the Ameri-can Federation of Labor" as the exclusive collective bargaining repre-sentative of the employees of such company.A question having! subsequently arisen as to the identity of thesuccessor union to I. S. U., the,Board on its own motion directed thata supplemental hearing be held before the Board on May 9, 1938, forthe purpose of determining the'successor union to I. S. U.Notice ofthe hearing was served upon the American Federation of Labor andother parties to the proceedings which had an interest in the determi-nation of'this question.Evidence introduced by counsel and repre-sentatives of the American Federation of Labor at the hearing ofMay 9, 1938, shows that the reorganization of I. S. U. pending onSeptember 11, 1937, has now been completed and that the AmericanFederation of Labor has granted exclusive jurisdiction to AmericanFederation of Labor Seamen's Union No. 21420, to replace jurisdictionformerly vested in and now surrendered by the Atlantic and Gulf Dis-tricts of International Seamen's Union of America.In view of the testimony introduced by the American Federationof Labor, the Board now directs that the name "American Federationof Labor Seamen's Union No. 21420" be substituted in lieu of "Inter-national Seamen's Union of America, or its successor, affiliated withthe American Federation of Labor" on the ballots to be used in elec-tions among the employees of any of the companies herein involved inwhich the election has not yet been begun or in any company in whichitmay be necessary for any reason to hold another election.However,in the elections in which one or more vessels of a company have alreadybeen posted with a notice of election, a sample ballot, a list of em-ployees eligible to vote, and a notice of the time and place where ballot-ing will be conducted, and in those elections in which one or more of thevessels of a company have already been balloted, the ballots will con-tinue to use the phrase "International Seamen's Union of America, orits successor, affiliatedwith the American Federation of Labor"throughout the present election among the employees of that company.The Board also hereby amends the Certifications of Representativespreviously issued in A. H. Bull Steamship Company, Colonial Navi-gationm Company, Eastern Steamship Lines, Inc:;- Merchants & Miners DECISIONS AND ORDERS441Transportation Company,MississippiShipping Company, OceanSteamship Company of Savannah, and Seas Shipping Company, Inc.,by directing that the phrase "American Federation of Labor Seamen'sUnion No. 21420" be now substituted for "International Seamen'sUnion of America, or its successor, affiliated with the American Fed-eration of Labor" wherever the latter phrase occurs in the certificationspreviously issued concerning the representatives selected in A. H.Bull Steamship Company, Colonial Navigation Company, EasternSteamship Lines, Inc., Merchants & Miners Transportation Company,MississippiShipping Company, Ocean Steamship Company of Savan-nah, and SeasShipping Company, Inc.